DETAILED ACTION
	Claims 1-20 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.  
Appropriate correction is required.

Drawings
The drawings are objected to because “the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the ‘Brief Description of the Drawings.’” MPEP 2429.  Figure 8 shows amino acid sequence information without including a Sequence Identifier in the Figure or in the Brief Description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Objections
Claims 5, 8 and 12 are objected to because of the following informalities:    
Claim 5 recites subparts “e” and “f” wherein subparts “a” through “d” are not recited in claim 1 from which claim 5 depends.  While it is noted that claim 3 recites subparts “c” and “d,” claim 3 is not referenced by claim 5. The claims should be placed in better form by not skipping lettering or numbering of claim elements.
Claim 8 recites subparts “g,” “h,” and “i” wherein subparts “a”-“f” are not present in claims 6 and 7 from which claim 8 depends.  The claim should be placed in better form by not skipping lettering or numbering of claim elements
In claim 8, claim limitations are recited in parenthesis, for example, single mutants (T52X1), (Q74X2) and (D440X3).  The only reasonable interpretation of the claim is that the limitations in parenthesis are positive limitations of claim 8 such that T52 can only be mutated to X1 being P, M or K.  As such, no rejection under 35 U.S.C. 112(b) is made.  However, features that limit the claim should not be recited in parenthesis.
Claim 12 recites subpart ”m” wherein subparts “a”-“l” are not recited in claim 1 from which claim 12 depends.  It is noted that claim 1 does not recited any lettered subparts and no claims recites subparts “j,” “k” and “l.”  The claims should be placed in better form by not skipping lettering or numbering of claim elements.
Appropriate correction is required.

Claim Interpretation
	Claims 11 and 12 recite “the single nucleic acid construct comprised by the recombinant expression system of claim 1.”  Claim 1 recites an “expression system [that] comprises a single nucleic acid construct.”  As such, the expression system of claim 1 is interpreted as necessarily being a single nucleic acid construct.  Although claims 11 and 12 not utilize the same phraseology as in claim 1, “the single nucleic acid construct expression system of claim 1” in claims 11 and 12 is interpreted as including all of the features of claim 1 rather than a portion of the structure of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9-10 and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.

or comprising a nucleotide sequence having at least 85% sequence identity to SEQ ID NO: 3 or 5, or a reverse complement thereof.
In claim 9, the non-underlined portion of claim 9 above references and incorporates all of the features of claim 6 such that claim 9 is a dependent claim depending from claim 6.  The underlined portion of claim 9 above is interpreted as being an independent clause of claim 9 following a semicolon reciting an alternative embodiment of claim 9 that has no reference to claim 6.  That is, an embodiment nucleic acid of claim 9 can be either of:
a nucleic acid sequence encoding a polypeptide of claim 6; or
a nucleic acid sequence having at least 85% sequence identity to SEQ ID NO: 3 or 5, or a revere compliment thereof.
As such, a recombinant nucleic acid comprising SEQ ID NO: 3 is a complete embodiment of claim 9.  SEQ ID NO: 3 encodes an amino acid sequence identical to SEQ ID NO: 4 as recited in claim 6 including having Thr, Gln and Asp amino acid residues at positions 52, 74 and 440 respectively.  As such, wherein a recombinant nucleic acid comprising SEQ ID NO: 3 is a complete embodiment of claim 9, such recombinant nucleic acid does not comprise “at least one mutation in an amino acid sequence position selected from T52, Q74, D440” as required by claim 6 from which claim 9 depends.  As such, claim 9 has a broader scope than claim 6 and omits a requirement that “at least one mutation” as recited in claim 6 be present in all embodiments in claim 9.  As such, claim 9 does not satisfy the requirements for proper dependency under 35 U.S.C. 112(d) as set forth in MPEP 608.01(n)(III).  Claim 9 can be corrected by amending recitation of an “or” conjunction to an “and” conjunction or by deleting the portion of claim 9 annotated in underline above.
Regarding claim 7, claim 6 from which claim 7 depends recites a polypeptide having isoeugenol oxidizing activity that comprises “at least 85% sequence identity to SEQ ID NO: 4 and comprising at least one mutation in an amino acid sequence position selected from T52, Q74, D440.”  As such, any embodiment of independent claim 6 is a “mutant polypeptide” since any embodiment of claim 6 requires “at least one mutation” as to necessarily be a “mutant polypeptide.”  Claim 7 depending from 6 states “which is a mutant polypeptide comprising at least one mutation in an amino acid sequence position .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for recombinant nucleic acids having at least 85% sequence identity to SEQ ID NO: 3 or 5 and encoding a polypeptide having isoeugenol oxidizing activity, does not reasonably provide enablement for recombinant nucleic acids having at least 85% sequence identity to SEQ ID NO: 3 or 5 having no specific biological activity or encoding a polypeptide having a specific activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
i.e. commensurate scope] without undue experimentation.”  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified.  These factors include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.”  MPEP 2164.01.  Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
“According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement. This standard is applicable even when there is no evidence in the record of operability without undue experimentation beyond the disclosed embodiments.” See also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP 2164.04.  
without any requirement that such nucleotide sequence encode a polypeptide having isoeugenol oxidizing activity.  That is, the quoted clause of claim 9 does not reference claim 6 and therefore its broadest reasonable interpretation does not include any of the features or limitations recited in claim 6.
“Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976).  However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b).  
Here, the claims read on a significant number of inoperative embodiments.  As stated above, embodiments of the above-quoted clause of claim 9 are not required to be a nucleic acid sequence encoding any polypeptide or a polypeptide having a specific activity.  The majority of embodiments of the above-quoted clause of claim 9 will not necessarily encode any polynucleotide with any meaningful identity or similarity to the isoeugenol oxidizing activity of SEQ ID NO: 4 (as encoded by the full-length of SEQ ID NOS: 3 and 5) since a shift in reading frame as allowed for by the recited at least 85% sequence identity will result in a change in all amino acid-encoding codons.  Further, even in embodiments wherein 
Again, “claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.”  Here, the rejected claims read on every single polynucleotide having at least 85% sequence identity to SEQ ID NO: 3 or 5 including those encoding polypeptides not having isoeugenol oxidizing activity or possibly not encoding any polypeptide at all.  For nucleic acid sequence species falling within the scope of the rejected claims that do not encode polypeptides having isoeugenol oxidizing activity, the specification provides no guidance for determining what activity such nucleotide species that do not encode for a polypeptide having isoeugenol oxidizing activity may have that would inform the ordinarily skilled artisan how to use those species.  The activities or functionalities that nucleic acid sequence species falling within the scope of the claims that do not encode polypeptides having isoeugenol oxidizing activity may have as to inform the ordinarily skilled artisan how to use those species is necessarily unpredictable absent guidance.  For these reasons, presented with any nucleic acid species falling within the scope of the claims but not encoding a polypeptide having isoeugenol oxidizing activity, an ordinarily skilled artisan at the time of invention would have to engage in unguided experimentation to identify a manner in which such species may be used.  Such open-ended, unguided experimentation is not routine in the art and is therefore undue.
This rejection can be overcome by amended claim 9 to delete “or” from claim 9 and replace with the conjunction “and.”
The claims lack adequate enablement in the specification for the reasons stated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 11-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (Isoeugenol monooxygenase and its putative regulatory gene are located in the eugenol metabolic gene cluster in Pseudomonas nitroreducens Jin1, Arch. Mircobiol. 192 (2010): 201-09) as evidenced by GenBank, Accession No. FJ851547.1, 2010, www.ncbi.nlm.nih.gov.
Ryu et al. report an isoeugenol monooxygenase (abbreviated Iem) from Pseudomonas nitroreducens Jin1 having “81.4% identity to isoeugenol monooxygenase from Pseudomonas putida IE27, which also transforms isoeugenol to vanillin. Iem was expressed in E. coli BL21(DE3) and was found to lead to isoeugenol to vanillin transformation.” Ryu et al., Abstract.
“The nucleotide and amino acid sequence data reported here have been submitted to the GenBank under accession number FJ851547.” Ryu et al., page 205, left column.  GenBank FJ851547 evidence that the isoeugenol monooxygenase from Pseudomonas nitroreducens Jin1 (i.e. isoeugenol oxidizing polypeptide) is identical to recited SEQ ID NO: 2 wherein recited SEQ ID NO: 2 has about 82% identity with recited SEQ ID NO: 4 and has the mutations T52P, Q74H and D440N relative to recited SEQ ID NO: 4 such that the polypeptide of SEQ ID NO: 2 has the features of at least 70% sequence identity to SEQ ID NO: 4 and comprising at least one mutation in an amino acid sequence position selected from T52, Q74 and D440 of SEQ ID NO: 4 as recited in claim 3 (part d) and claim 4. See GenBank FJ851547, nucleotide positions 118907-120343 encoding an isoeugenol monooxygenase identical to recited SEQ ID NO: 2.  It is noted that the claims recite a composition of matter and are not limited by any active step of a method.
Ryu et al., page 206, right column, report that “To determine whether the gene region upstream of the P. nitroreducens Jin1 isoeugenol monooxygenase was involved in iem gene expression, five plasmids cloned in to an E. coli host cell has the genes iemR and iem has the ability to express isoeugenol monooxygenase Iem as to be an expression vector within the broadest reasonable interpretation of that term that is also a recombinant nucleic acid construct.  
For these reasons, Ryu et al. disclose a recombinant nucleic acid being a recombinant expression vector or recombinant nucleic acid construct comprising a polynucleotide sequence identical to recited SEQ ID NO: 2 (and having over 70% identity with recited SEQ ID NO: 4 with substitutions at positions T54, Q74 and D440) and the same recombinant nucleic acid transformed into a non-human host organism being E. coli.
Regarding claims 1, 3-5, 11-12 and 20, as discussed, the plasmid p1000 described by Ryu et al. contains an iemR gene in addition to the iem gene encoding an isoeugenol monooxidase polypeptide.  As shown in Table 2, the presence of the iemR gene is necessary for the expression of the isoeugenol monooxidase polypeptide encoded by iem.  “Results of this study suggest that the IemR is a transcriptional regulator for iem gene expression.” Ryu et al., page 206, right column.  Statement that “IemR” is a transcriptional regulator is capitalized and non-italics indicating reference to a gene product or polypeptide.  As such, Ryu et al. describe that plasmid p1500 has a nucleic acid sequence encoding a polypeptide product being the IemR transcriptional regulator.  Such an IemR transcriptional regulator is a “helper polypeptide which alone or in cooperation assist in a functional expression of the [isoeugenol monooxidase] polypeptide” encoded by the iem gene (i.e. nucleotide sequence) as discussed.  For this reason, the plasmid p1500 described by Ryu et al. is an expression system comprising a single nucleic acid construct also being an expression vector as recited in claims 1, 3-5 and 11, and further metes the features of claims 12 and 20 when transformed into E. coli as described by Ryu et al.
Regarding any recitation of a “mutant polypeptide,” the polypeptide having recited SEQ ID NO: 2 can be made by mutating the polypeptide of SEQ ID NO: 4 such that the polypeptide having recited SEQ ID NO: 2 as taught by Ryu et al. is a “mutant polypeptide” relative to recited SEQ ID NO: 4.  Embodiments of the claims are not required to be made by any specific method.  See MPEP 2113(I).


Claim(s) 9-10 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (Vanillin production using Escherichia coli cells over-expressing isoeugenol monooxygenase of Pseudomonas putida, Biotechnol. Lett. 30 (2008): 665-70) (see IDS) as evidenced by Yamada et al. (Purification, characterization and gene cloning of isoeugenol-degrading enzyme from Pseudomonas putida IE27, Arch. Microbiol. 187 (2007): 511-17) (Yamada et al. 2d) and GenBank, Accession No. AB291707.1, 2007, www.ncbi.nlm.nih.gov.
The rejections under 35 U.S.C. 112 above are incorporated herein by reference.  As discussed above, claim 9 (and claims depending therefrom) are not considered as requiring all of the features of independent claim 6.
Yamada et al., abstract, teach:
The isoeugenol monooxygenase gene of Pseudomonas putida IE27 was inserted into an expression vector, pET21a, under the control of the T7 promoter. The recombinant plasmid was introduced into Escherichia coli BL21(DE3) cells, containing no vanillin-degrading activity. The transformed E. coli BL21(DE3) cells produced 28.3 g vanillin/l from 230 mM isoeugenol, with a molar conversion yield of 81% at 20°C after 6 h. In the reaction system, no accumulation of undesired by-products, such as vanillic acid or acetaldehyde, was observed.
“The gene encoding isoeugenol monooxygenase was cloned from a genomic library prepared from P. putida IE27 (Yamada et al. 2007b).” Yamada et al., page 666, left column.  Yamada et al. 2007b of Yamada is Yamada et al. 2d., page 513, left column, states “GenBank nucleotide sequence databases with accession number AB291707 as isoeugenol monooxygenase gene of P. putida IE27.”  Positions 2317-3753 of GenBank AB291707 are a polynucleotide sequence identical to recited SEQ ID NO: 3 that corresponds with region labeled by GenBank AB291707 as encoding “isoeugenol monooxygenase.”
For these reasons, Yamada et al. disclose a recombinant nucleic acid being a recombinant expression vector or recombinant construct comprising a polynucleotide sequence identical to recited SEQ ID NO: 4 and the same recombinant nucleic acid transformed into a non-human host organism being E. coli as recited in claims 9-10 and 16-19.  It is noted that Ryu et al. do not teach isolating any isoeugenol oxidizing polypeptide as recited in claim 13 and it does not appear that the E. coli host cells of Ryu et al. produce such polypeptide in a high amount.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Vanillin production using Escherichia coli cells over-expressing isoeugenol monooxygenase of Pseudomonas putida, Biotechnol. Lett. 30 (2008): 665-70) (see IDS) further in view of Furuya et al. (A Coenzyme-Independent Decarboxylase/Oxygenase Cascade for the Efficient Synthesis of Vanillin, ChemBioChem 15 (2014): 2248-54), Liu et al. (U.S. 6,068,991 A) and Hitz et al. (U.S. 2014/0178954 A1) as evidenced by Yamada et al. (Purification, characterization and gene cloning of isoeugenol-degrading enzyme from Pseudomonas putida IE27, Arch. Microbiol. 187 (2007): 511-17) (Yamada et al. 2d) and GenBank, Accession No. AB291707.1, 2007, www.ncbi.nlm.nih.gov.
Yamada et al., abstract, teach:
The isoeugenol monooxygenase gene of Pseudomonas putida IE27 was inserted into an expression vector, pET21a, under the control of the T7 promoter. The recombinant plasmid was introduced into Escherichia coli BL21(DE3) cells, containing no vanillin-degrading activity. The transformed E. coli BL21(DE3) cells produced 28.3 g vanillin/l from 230 mM isoeugenol, with a molar conversion yield of 81% at 20°C after 6 h. In the reaction system, no accumulation of undesired by-products, such as vanillic acid or acetaldehyde, was observed.
“The gene encoding isoeugenol monooxygenase was cloned from a genomic library prepared from P. putida IE27 (Yamada et al. 2007b).” Yamada et al., page 666, left column.  Yamada et al. 2007b et al. 2d., page 513, left column, states “GenBank nucleotide sequence databases with accession number AB291707 as isoeugenol monooxygenase gene of P. putida IE27.”  Positions 2317-3753 of GenBank AB291707 are a polynucleotide sequence identical to recited SEQ ID NO: 3 that corresponds with region labeled by GenBank AB291707 as encoding “isoeugenol monooxygenase.”
For these reasons, Yamada et al. teach a recombinant nucleic acid being an expression vector or construct comprising a polynucleotide sequence identical to recited SEQ ID NO: 3 and the same recombinant nucleic acid transformed into a non-human host organism being E. coli as recited in claims 9-10 and 16-19.  Recited SEQ ID NO: 3 encodes recited SEQ ID NO: 4.  Recited SEQ ID NO: 4 has about 82% identity to recited SEQ ID NO: 2.  That is, a nucleotide sequence encoding recited SEQ ID NO: 4 further encodes a polypeptide having isoeugenol oxidizing activity having at least 70% sequence identity to SEQ ID NO: 2.
However, Yamada et al. do not teach a single nucleic acid construct in addition to having a nucleotide sequence encoding a polypeptide having isoeugenol oxidizing activity having at least 70% sequence identity to SEQ ID NO: 2 and nucleotide sequences encoding helper polypeptides with chaperonin activity at least 70% identical to recited SEQ ID NOS: 8 and 10.
As taught by Yamada et al., vanillin is produced by the E. coli host cells taught by Yamada et al. by culturing the same in the presence of isoeugenol such that isoeugenol is oxidized to vanillin.  Yamada et al., page 667, left column. Furuya et al. teach an alternate pathway for production of vanillin utilizing recombinant E. coli expressing, inter alia, 4-vinylguaiacol oxygenase that oxidizes 4-vinylguaiacol (produced by decarboxylation of ferulic acid) to vanillin as shown in Scheme 1B of Furuya et al.
Furuya et al., page 2249, left column, teach that “Yamada et al. reported that Iso, an oxygenase of this family from Pseudomonas putida IE27, converted isoeugenol to vanillin in a coenzyme-independent manner.[14]” and that the 4-vinylguaiacol oxygenase was identified by its similarity to this “Iso” oxygenase.  Reference 14 of Furuya et al. is Yamada et al. 2d such that the “Iso” oxygenase discussed by Furuya et al. is identical to recited SEQ ID NO: 4 as encoded by recited SEQ ID NO: 3.  “A BLAST search of the genome sequences was performed with the amino acid sequence of Iso (Table S1 in the Supporting Information). Isoeugenol oxygenase from Pseudomonas nitroreducens Jin1[15] exhibited the highest amino acid similarity to Iso (82 %), followed by several putative carotenoid cleavage et al., page 2249, bridging columns.  The Cseg_1740 gene, also referenced as cso2, was applied as a 4-vinylguaiacol oxygenase in embodiments of Furuya et al.  Cseg_1716 is referenced as cso1 and Cseg_1740 is referenced as cso3.  Furuya et al., page 2249, right column.  
“When the three genes were coexpressed with the chaperonin gene groEL and the cochaperonin gene groES (plasmid pGro7; Table 1), all genes were efficiently expressed as soluble products (Figure S2 B).” Furuya et al., page 2249, right column.  That is, as shown in Fig. S2 of Furuya et al., all of genes cso1-3 encoding proteins having similarity to recited SEQ ID NO: 4 had their soluble expression improved when coexpressed with the chaperonin genes encoding groEL and groES.
Yamada et al. do not teach a single nucleic acid construct in addition to having a nucleotide sequence encoding a polypeptide having isoeugenol oxidizing activity having at least 70% sequence identity to SEQ ID NO: 2 and nucleotide sequences encoding helper polypeptides with chaperonin activity at least 70% identical to recited SEQ ID NOS: 8 and 10.
As discussed, Yamada et al. teach a recombinant E. coli expressing a gene encoding an isoeugenol oxidizing enzyme identical to recited SEQ ID NO: 4 and having at least 70% identity to recited SEQ ID NO: 2.  Furuya et al. teach the identification of 4-vinylguaiacol oxygenases by BLAST search of recited SEQ ID NO: 4, as discussed above, and that the soluble expression of the same oxygenases can be increased by coexpression of GroEL and GroES chaperonin proteins.
In view of the above, an ordinarily skilled artisan at the time of filing would have been motivated to modify the recombinant E. coli cells taught by Yamada et al. to coexpress GroEL and GroES in addition to an enzyme having isoeugenol oxidizing activity comprising recited SEQ ID NO: 4.  Furuya et al. teach that GroEL and GroES expression increase expression of the enzymes encoded by the cso1-3 genes taught by Furuya et al. that were identified by their similarity to recited SEQ ID NO: 4.  As such, at the time of filing the ordinarily skilled artisan would have had a reasonable expectation that modification of the recombinant E. coli cells taught by Yamada et al. expressing recited SEQ ID NO: 4 to further express nucleotide sequences having GroEL and GroES chaperonins (i.e. helper polypeptides) will increase et al.  That is, Furuya et al. directly teach that increased soluble expression of oxidizing enzymes producing vanillin from a precursor (i.e. enzymes encoded by cso1-3) is beneficial for vanillin production.
Regarding further recitation in claim 1 that a nucleotide sequence encoding an isoeugenol oxidizing polypeptide and a nucleotide sequence(s) encoding a helper polypeptide(s) are both carried in a single nucleic acid construct, Liu et al., col. 2, ln. 33-40, teach “Escherichia coli GroES and GroEL are chaperone proteins which mediate the correct folding of a wide variety of polypeptides and facilitate oligomeric protein assembly by preventing premature interior intramolecular interactions that can lead to aggregation or misfolding structure. The GroES and the GroEL proteins are transcribed from the same mRNA. The expression vectors of the invention are based on the GroESL operon.” 
“In the vectors of the invention, the tac promoter is followed by (i.e., upstream of) the complete gene sequence of the groES gene, which is followed by the intergenic region between the termination codon of the groES gene which is followed by the start codon of the groEL gene (termed herein the "groESL intergenic region"), which is followed by a restriction cloning site. The restriction cloning site can be introduced immediately at the start codon of the groEL gene or at the Rsal site in the coding region of the groEL gene. Heterologous gene cloned into the former expression vectors will be expressed as the native protein whereas heterologous gene cloned into the latter expression vectors will be expressed as a fusion protein to the first 7 amino acids of the groEL gene. The cloning restriction sites supply the codon, ATG, the codon needed for the initiation of the translation.” Liu et al., col. 2, ln. 59 through col. 3, ln. 7. It is further noted that the vectors of Liu et al. can include one selectable marker gene.  Liu et al., col. 2, ln. 51-52 and Figures (neomycin gene).  Both the vectors taught by Liu et al. and Yamada et al. induce expression of a heterologous gene of interest by isopropyl-β-D-thiogalactopyranoside (IPTG).  Liu et al., col. 3, ln. 38; Yamada et al., page 666, right column.
That is, the vector (i.e. recombinant nucleic acid construct or recombinant expression vector) taught by Liu et al. expresses the cloned heterologous gene of interest and GroES from the same vector and under the control of the same promoter such that the cloned heterologous gene of interest and et al. is a single polycistronic nucleic acid expresses the cloned heterologous gene of interest and GroES.  
Furuya et al. teach expression of GroEL and GroES from a vector that is separate from a vector encoding an enzyme that produces vanillin as a product.  However, Liu et al. teach that it is known in the prior art and advantageous to employ a polycistronic expression vector construct that express GroES and a further cloned heterologous gene of interest from the same single nucleic acid construct.  In particular, the employment of vector as taught by Liu et al. avoids the need to transform more than one vector and/or to use multiple antibiotics for selection.  For example, Furuya et al., page 2253, left column, teach the use of both ampicillin and chloramphenicol to select for recombinant E. coli transformed with two separate vectors as described.  As such, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to modify the recombinant E. coli taught by Yamada et al. to utilize the vector taught by Liu et al. to express both GroES and the isoeugenol oxidizing enzyme having recited SEQ ID NO: 4 (as discussed above) in order to achieve at least the advantages of 1) expression of at least GroES chaperonin taught to beneficial by Furuya et al., and 2) to avoid the need for use of two antibiotics during culturing and the need to transform E. coli with multiple plasmids.  Regarding additional expression of GroEL, Liu et al., col. 3, ln. 19-20, indicate that a complete gene sequence encoding for GroEL is preferably not present.  However, Liu et al. do not teach that the gene sequence encoding for GroEL cannot be present.  As far as Furuya et al. teach that expression of both GroEL and GroES is expected to be beneficial to express an enzyme having recited SEQ ID NO: 4 as discussed above, the gene sequence encoding GroEL can be included in the expression vectors taught by Liu et al. wherein nucleotide sequences encoding all of GroEL, GroES and a protein of interest being the enzyme having recited SEQ ID NO: 4 are expressed from a single expression vector construct in a polycistronic manner.   
Regarding claim 5, Hitz et al., Tables 1 and 2, evidence that E. coli GroEL is known to have recited SEQ ID NO: 8 (SEQ ID NO: 1 of Hitz et al.) and GroES is known to have recited SEQ ID NO: 10 (SEQ ID NO: 15 of Hitz et al.).  As such, at the time of filing, an ordinarily skilled artisan would have been motivated to express proteins having recited SEQ ID NOS: 8 and 10 for any application wherein expression of GroEL and GroES, respectively, is suggested since the same sequences are understood to E. coli GroEL and GroES, respectively.  Furuya et al. do not state directly that the expressed GroEL and GroES are from E. coli; however, as far as Yamada et al. teach an E. coli host cell the ordinarily skilled artisan would have been motivated to select the E. coli groEL and groES genes as taught by Hitz et al.  Further, it is believed that the GroEL and GroES taught by Furuya et al. are the E. coli GroEL and GroES.
Upon construction of a recombinant expression vector construct having nucleic acid sequences for GroEL, GroES and an isoeugenol oxidizing polypeptide having recited SEQ ID NO: 4, an ordinarily skilled artisan at the time of filing would have been motivated to transform the same into an E. coli host cell in order to obtain the benefits of expression of the polypeptide having SEQ ID NO: 4 with increased soluble expression as a result of coexpression of GroEL and GroES as discussed above, which satisfies the features of claims 11, 13, 12 and 20 as well as the features of claims 9-10 and 16-19.  That is specifically regarding claim 13, Yamada et al. page 666, left column, teach expression of an isoeugenol oxidizing polypeptide having recited SEQ ID NO: 4 by culturing an E. coli host cell wherein to obtain the benefits of increased soluble expression with utilization of only one selection antibiotic in a culture, as discussed above, an ordinarily skilled artisan at the time of filing would have transformed such E. coli host with a recombinant expression vector construct having nucleic acid sequences for GroEL, GroES and an isoeugenol oxidizing polypeptide having recited SEQ ID NO: 4 having the features of claim 1 and coexpressing GroEL, GroES and an isoeugenol oxidizing polypeptide having recited SEQ ID NO: 4 as discussed above to achieve these benefits.  Yamada et al., page 667, right column, expressly describe purification and isolation of any isoeugenol monooxygenase polypeptide produced.

Claims 1-5, 9-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., Furuya et al., Liu et al. and Hitz et al. as applied to claims 1-3, 5, 9-13 and 16-20 above, and further in view of Ryu et al. (Isoeugenol monooxygenase and its putative regulatory gene are located in the eugenol metabolic gene cluster in Pseudomonas nitroreducens Jin1, Arch. Mircobiol. 192 (2010): 201-09) as evidenced by Yamada et al. 2d, GenBank AB291707.1 and GenBank, Accession No. FJ851547.1, 2010, www.ncbi.nlm.nih.gov.
Regarding claim 4, Ryu et al. report an isoeugenol monooxygenase (abbreviated Iem) from Pseudomonas nitroreducens Jin1 having “81.4% identity to isoeugenol monooxygenase from Pseudomonas putida IE27, which also transforms isoeugenol to vanillin. Iem was expressed in E. coli BL21(DE3) and was found to lead to isoeugenol to vanillin transformation.” Ryu et al., Abstract.  The referenced “isoeugenol monooxygenase from Pseudomonas putida IE27” is the same polypeptide taught by Yamada et al. having recited SEQ ID NO: 4 as discussed above.  
“The nucleotide and amino acid sequence data reported here have been submitted to the GenBank under accession number FJ851547.” Ryu et al., page 205, left column.  GenBank FJ851547 evidence that the isoeugenol monooxygenase from Pseudomonas nitroreducens Jin1 (i.e. isoeugenol oxidizing polypeptide) is identical to recited SEQ ID NO: 2 wherein recited SEQ ID NO: 2 has about 82% identity with recited SEQ ID NO: 4 and has the mutations T52P, Q74H and D440N relative to recited SEQ ID NO: 4 such that the polypeptide of SEQ ID NO: 2 has the features of at least 70% sequence identity to SEQ ID NO: 4 and comprising at least one mutation in an amino acid sequence position selected from T52, Q74 and D440 of SEQ ID NO: 4 as recited in claim 3 (part d) and claim 4. See GenBank FJ851547, nucleotide positions 118907-120343 encoding an isoeugenol monooxygenase identical to recited SEQ ID NO: 2.  It is noted that the claims recite a composition of matter and are not limited by any active step of a method.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113(I).  An isoeugenol monooxygenase polypeptide having recited SEQ ID NO: 2 as taught by Ryu et al. can be made by introducing multiple mutations to a polypeptide having recited SEQ ID NO: 4 such that the isoeugenol monooxygenase polypeptide having recited SEQ ID NO: 2 as taught by Ryu et al. is a “mutant polypeptide” with respect to SEQ ID NO: 4.
As discussed, the polypeptide having recited SEQ ID NO: 2 taught by Ryu et al. has over 82% identity to the polypeptide having recited SEQ ID NO: 4 taught by Yamada et al. and Ryu et al. teach that the polypeptide of recited SEQ ID NO: 2 is comparable to the polypeptide of SEQ ID NO: 4 wherein both polypeptides support the conversion of isoeugenol to vanillin when expressed in E. coli and cultured in et al., abstract, and page 204, bridging columns (reporting expression of SEQ ID NO: 2 expressed from a pET vector in E. coli host and culture in the presence of isoeugenol).
The reasons an ordinarily skilled artisan at the time of filing would have produced a recombinant expression vector construct having nucleic acid sequences for GroEL, GroES and an isoeugenol oxidizing polypeptide having recited SEQ ID NO: 4 are discussed in detail above and are not restated herein.  Since Ryu et al. teach that the isoeugenol oxidizing polypeptides of SEQ ID NOS: 2 and 4 are both suitable for supporting the desirable conversion of isoeugenol to vanillin, at the time of the filing the ordinarily skilled artisan would have been motivated to express either the polypeptide of SEQ ID NO: 2 or the polypeptide of SEQ ID NO: 4 in a recombinant expression vector construct further having nucleic acid sequences encoding for GroEL and GroES for coexpression with an expectation of success in expressing a polypeptide having enzymatic isoeugenol oxidizing activity.  Further, due to the similarity between the polypeptides of SEQ ID NOS: 2 and 4, an ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success the coexpression GroEL and GroES will improve the soluble expression of either of SEQ ID NO: 2 or 4 since Furuya et al., as discussed above, directly teach that coexpression of GroEL and GroES assist in the soluble expression of similar enzymes (i.e. identifiable by a BLAST search of recited SEQ ID NO: 4) producing vanillin as a product.

Examiner’s statement regarding prior art
The International Search Report for PCT/EP2019/058101 reports a reference Ryu et al. (Biosci. Biotechnol. Biochem. 76 (2012): 1891-96) (see IDS) asserted to be category “X” for several claims.  In brief, Ryu et al. relates to characterization of a regulatory iemR gene from Pseudomonas nitroreducens Jin1 to induce expression from the promoter of iem gene encoding an isoeugenol monooxygenase.
Ryu et al., page 1892, left column, report PCR amplification of a segment of DNA from Pseudomonas nitroreducens Jin1 with primers Bgl-1500-iem-F and Bam-iem-R “which amplify a DNA region from 287 bp downstream of iemR to 14 bp upstream of iem using the primers,” wherein Fig. 1B shows the orientation of the iemR and iem genes.  In comparing the Bam-iem-R sequence in Table 2 with the chromosomal sequence in Fig. 1C, the primer is complementary to the sequence encoding the N-terminal portion of Iem (5’ portion of iem gene) in an orientation wherein 3’ extension by PCR is upstream iem gene.  As such, the whole iem gene is not amplified and cloned in any of the plasmids described in Table 1 of Ryu et al.  Rather, only a portion of the iem gene encoding a few N-terminal amino residues of the encoded polypeptide is amplified along with the full-length of the iemR gene and the intergenic region between iemR and iem genes.  For example, Ryu et al., page 1896, left column, states “the Iem-lacZ fusion protein does not convert isoeugenol to vanillin,” since the described fusion includes only a few N-terminal amino acid residues of Iem.  Rather, the studies of Ryu et al. are directed towards linking the region upstream of iem containing the associated promoter to a gene encoding lacZ (encoding beta-galactosidase) wherein expression from the promoter mediated by IemR can be measured by beta-galactosidase assay as described on page 1894, left column, of Ryu et al.  As such, expression of lacZ is used as a stand in for what iem expression would be from the iem promoter.  
Since Ryu et al. do not teach any nucleic acid vector for expression of an active Iem protein having isoeugenol monooxygenase activity, Ryu et al. is not considered to the closest prior art to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a genus of polypeptides having isoeugenol oxidizing activity that includes naturally-occurring polypeptides. This judicial exception is not integrated into a practical application because the claims do not recite any features that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite additional elements.
	Zhao et al. (Efficient biotransformation of isoeugenol to vanillin in recombinant
strains of Escherichia coli by using engineered isoeugenol monooxygenase and sol-gel chitosan membrane, Process Biochem. 71 (2018): 76-81) report “new IEM720 gene was firstly cloned from et al., abstract.  “The IEM gene was deposited in GenBank (No. MF669473) and named IEM720 It contained an ORF of 1395 bp encoding a 465-amino-acid protein with a molecular mass of ∼53 kDa. The sequences alignment result showed that IEM720 showed a high homology of 87% with IEM of Pseudomonas putida (GenBank No. AB291707.1).” Zhao et al., page 78, left column.  GenBank, Accession No. MF669473.1, 2018, www.ncbi.nlm.nih.gov, is further cited herein.
	As such, the “new IEM720 gene” appears to be a naturally-occurring gene identified from metagenomic material and is an isoeugenol monooxygenase capable of oxidizing isoeugenol to vanillin as explained in the abstract of Zhao et al.  An alignment between recited SEQ ID NO: 4 and the polypeptide described in GenBank MF669473 is as follows:

    PNG
    media_image1.png
    699
    640
    media_image1.png
    Greyscale

	As can be seen in the alignment above, the naturally-occurring isoeugenol monooxygenase described by Zhao et al. has about 94% identity with recited SEQ ID NO: 4 and has the substitution Q74H relative to recited SEQ ID NO: 4.  Further, as far as the isoeugenol monooxygenase described by Zhao et al. can be produced by making modifications to recited SEQ ID NO: 4, the isoeugenol monooxygenase et al. is a mutant of SEQ ID NO: 4 regardless of how the isoeugenol monooxygenase described by Zhao et al. is made.  See MPEP 2113(I).
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
et al.  
Since the natural product recited in claims 6-8 is naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” 
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
In claims 6-8, there are no additional elements recited in the claims other than the judicial exception of a genus of isoeugenol oxidizing polypeptides that includes at least one natural product.  
 Regarding Step 2B for claims 6-8, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, claims 6-8 do not recite any elements other than the judicial exception of a genus of isoeugenol oxidizing polypeptides that includes at least one natural product. As such, Steps 2A and  2B is answered in the negative and claims 6-8 are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Allowable Subject Matter
Claims 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6, from which claims 14 and 15 depend, require a polypeptide having isoeugenol oxidizing activity having at least 85% sequence identity to SEQ ID NO: 4 and having a mutation at position T52, Q74 and D440.  Fig. 10 of the specification indicates that substitution at these positions can increase activity.  The closest prior art of record is cited in this Office Action which does not teach an isoeugenol oxidizing polypeptide having at least 85% identity to SEQ ID NO: 4 having one of the required substitutions.  It is noted that prior art does teach specific mutations to SEQ ID NO: 4, but not at the positions recited in claim 6.  See CN 106754802 A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.